DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
3.	Claims 2-8, 10-12 and 14-20 are objected to for the following informality: the preamble of each of the above claims recites the term “A non-transitory computer readable medium”; however, since each of the above claims is a dependent claim, the above term should be corrected as -- The non-transitory computer readable medium --.   
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process.
Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). Also see the relevant examples presented in the guidance (e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims are directed to teaching. 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
accessing a representation of a Chinese character and a morphological decomposition of the Chinese character for the purpose of language acquisition by a user; accessing an etymological associations of the Chinese character with an oracle bone script symbol; presenting to the user a representation of the Chinese character and how the Chinese character morphologically and etymologically relates to the oracle bone script symbol; and presenting to the user the morphological decomposition of the Chinese character.

— 	Considering claim 9, the following claimed limitations recite an abstract idea: 
accessing a representation of a Chinese character to be learned by a user; accessing associations of the Chinese character with an oracle bone script symbol; presenting learning information related to the Chinese character to a user; testing a user about their knowledge of the Chinese character; storing a representation of the user's learning progress based on the knowledge of the Chinese character; accessing the representation of the user's learning progress; and providing recommendations of what the user should learn next based on the user's learning progress.

— 	Considering claim 13, the following claimed limitations recite an abstract idea: 
generating a list of Chinese characters to be learned for a user, having a user profile, the generating of the list based on a set of parameters associated with the user profile, the list of Chinese characters being chosen from Chinese characters; transmitting morphological decompositions and beacons of the Chinese characters from the list of Chinese characters; determining the user's progress of learning the Chinese characters; receiving an indication of the user's progress of learning of the Chinese characters; and updating the set of parameters associated with the user profile based on the indication of the user's progress of learning the Chinese characters.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: non-transitory computer readable medium, a computer, a database, etc., which are utilized to facilitate the process of: accessing a database (e.g. accessing a database having: a representation of a Chinese character and a morphological decomposition of the Chinese characters; an etymological associations of the Chinese character with an oracle bone script symbol); and presenting information (e.g. presenting: a representation of the Chinese character and how the Chinese character morphologically and etymologically relates to the oracle bone script symbol; the morphological decomposition of the Chinese character), etc.  

additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 

(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a database; accessing data from the database; analyzing data according to one or more algorithms; presenting one or more results/outputs, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 

a conventional and generic arrangement of the additional elements. For instance, the specification describes a system utilized to facilitate the teaching and learning of the Chinese language (see [0023], [0099]); and wherein the system implements one or more commercially available conventional computer devices (e.g. a laptop, a smartphone, a PDA, etc.) that are arranged to communicate, via a conventional communication network (e.g. the Internet), with one or more online servers (see [0110] to [0112]). 
It is also worth noting that the use of a conventional computer system to facilitate teaching/learning, such as learning the Chinese language or characters, is already a well-known, routine and conventional activity in the art (e.g. see US 2006/0293878; also see WO 2005/121993 or its US publication US 2012/0164607).
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-8, 10-12 and 14-20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further data manipulation process that a conventional computer system is serving to perform. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 2, 6, 7, 11 and 13-20 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites, “presenting to the user a description containing the beacon of each of the morphological component of the Chinese character” (emphasis added); and 
claim 6 recites, “presenting the beacon of the Chinese character to the user” (emphasis added). 
However, there is insufficient antecedent basis for the term “the beacon” in each of the above claims. Note that claim 7 is subjected to the same deficiency due to its dependency on claim 6.  
Each of claims 9 and 13 recites the term “the method” (see the preamble of each of claims 9 and 13). However, it is unclear what method is implied since there is insufficient antecedent basis for the above term. 
	In addition, claim 11 recites, “wherein the recommendations are based on Chinese characters relating to the same beacon” (emphasis added); however, there is insufficient antecedent basis for the term “the same beacon” since neither claim 10 nor claim 9 recites a beacon that relates Chinese characters.    	

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 3-5 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 is dependent on claim 1; and wherein claim 3 recites, “wherein the Chinese character is a compound character”	
Accordingly, claim 3 fails to further limit the system claimed per claim 1 since claim 3 does not add a further functional and/or structural limitation to claim 1. Instead, claim 3 is merely describing the format of the character presented per claim 1; and therefore, claim 3 is directed to nonfunctional descriptive matter.    
It is worth noting that each of claims 4 and 5 is subjected to the same deficiency due to its direct or indirect dependency on claim 3. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-8 are rejected under 35 U.S.C.103 as being unpatentable over Qu 2012/0164607.
	Regarding claim 1, Qu teaches the following claimed limitations: a non-transitory computer readable medium having program instructions stored thereon for causing a computer to perform a method of language instruction or the method being used for the teaching for language acquisition by a user ([0084], [0172], [0174]: e.g. a computer system for learning the Chinese language; wherein the computer system involves a database that stores materials for learning the Chinese language), the method, comprising: accessing a database having a representation of a Chinese character and a morphological e.g. the database stores, as applied to one or more of the Chinese characters, the parts or the components that construct the character; and wherein the components of the character are presented to the user as the user selects the character. Thus, the database has a representation of a Chinese character and a morphological decomposition of the Chinese character for the purpose of language acquisition by a user. In addition, the database also stores data indicating the evolution of the character, including the associations of the character with a specific picture or symbol. This indicates that the database already stores an etymological associations of the Chinese character with a script symbol); presenting to the user a representation of the Chinese character and how the Chinese character morphologically and etymologically relates to the script symbol; and presenting to the user the morphological decomposition of the Chinese character (see FIG 10A to 10F; also 11A to 11C: e.g. the system displays to the user the Chinese character, along with a symbol to which the character is associated; and also the parts or components to form the character. Thus, the system already presents: (i) the representation of the Chinese character and how the Chinese character morphologically and etymologically relates to the script symbol, and (ii) the morphological decomposition of the Chinese character). 
Qu does not explicitly describe the script symbol as an oracle bone script symbol. 
However, an oracle bone script is a well-known ancient script, i.e. an ancestor of modern Chinese characters engraved on oracle bones (animal bones).  
Qu’s teaching regarding correlating the Chinese character with a graphical element (see FIG 10C, FIG 10D, etc.), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qu’s system; for example, by incorporating one or more ancient scripts (e.g. oracle bone script) that relate to one or more of the Chinese characters; and wherein the system further presents—to the user—the Chinese character along with at least one ancient script symbol that corresponds to the Chinese character, etc.,  in order to help the user easily recognize the evolution that the Chinese script has undergone since its earliest form, so that the user would have a better chance to appreciate the meaning that the character represents.           
	Qu teaches the claimed limitations as discussed above per claim 1. Qu further teaches:
	Regarding claim 2, presenting to the user a description containing the beacon of each of the morphological component of the Chinese character as it relates to the etymological origin to derive the modem semantics of the Chinese character (see FIG 10C to FIG 10F: e.g. the system already displays various descriptions relating to the Chinese character, such as: (i) a graphic element that indicate the origin of the character, (ii) the parts or the components that form the character, (iii) one or more meanings that the character represents, etc. In this regard, the components being presented correspond to the beacon of each of the morphological component of the Chinese character. Thus, the system already presents a description containing the beacon of each of the morphological component of the Chinese character as it relates to the etymological origin to derive the modem semantics of the Chinese character. Note also that claim 2 is directed to the presentation of a descriptive matter);
e.g. the system already involves one or more compound Chinese characters, which the system presents to the user during the learning process. Thus, the Chinese character is a compound character). 
Regarding claim 4, Qu teaches the claimed limitations as discussed above per claim 3.
The limitation, “presenting to the user at least a second oracle bone script symbol to which the compound character is etymologically associated with”, is already addressed above according to the modification applied to claim 1. Particularly, the modified system incorporates one or more ancient scripts (e.g. oracle bone script) that relate to one or more of the Chinese characters; and wherein the system further presents to the user the Chinese character along with one or more ancient script symbols that correspond to the character. Accordingly, for a compound Chinese character ([0022], [0023]), the modified system already presents one or more oracle bone script symbols that correspond to the character. 
Qu teaches the claimed limitations as discussed above per claims 4 and 1. Qu further teaches: 
Regarding claim 5, presenting to the user a description of the morphological decomposition of the Chinese character and the various layers of meaning of the Chinese character from its etymological origin to various derived meanings (see FIG 10C to FIG 10F: e.g. the system already displays various descriptions relating to the Chinese character, such as: (i) a graphic element that indicate the origin of the character, (ii) the parts or the components that form the character, (iii) one or more meanings that the character represents, etc. Accordingly, the system already presents to the user a description of the . It is also worth noting that claim 5 is directed to the presentation of a descriptive matter); 
Regarding claim 6, presenting the beacon of the Chinese character to the user (see FIG 10C to FIG 10F: e.g. the system already displays various descriptions relating to the Chinese character, including the parts or the components that form the character. Accordingly, the components of the character being presented correspond to the beacon of the Chinese character); 
	Regarding claim 7, presenting to the user a phrase comprised of the Chinese character (FIGs 10B to 10F; also FIGs 11A to 11C: e.g. the system already displays one or more phrases comprised of the Chinese character). 
	Regarding claim 8, Qu teaches the claimed limitations as discussed above per claim 1. 
	The limitation, “presenting an illustration of the Chinese character with the associated oracle bone script symbol”, is already addressed above according to the modification applied to claim 1. Particularly, the modified system incorporates one or more ancient scripts (e.g. oracle bone script) that relate to one or more of the Chinese characters; and wherein the system further presents to the user the Chinese character along with one or more ancient script symbols that correspond to the character. Accordingly, the modified system already presents an illustration of the Chinese character with the associated oracle bone script symbol. 

Kim 2011/0045447 in view of Edge 2014/0134576.
	Regarding claim 9, Kim teaches the following claimed limitations: a non- transitory computer readable medium having program instructions stored thereon for causing a computer to perform the method, comprising: accessing a database having a representation of a Chinese character to be learned by a user, stored thereon ([0046], [0051], [0052]: e.g. a computer system for learning Chinese character, wherein the system comprises a database that stores lesson materials, including a Chinese character to be learnt, etc.); accessing associations of the Chinese character with a script symbol; presenting learning information related to the Chinese character to a user ([0053], [0057], [0058] [0079], [0086]: e.g. the system retrieves, from the database/storage, Chinese character associated with a script symbol; and thereby displays the Chinese character to the user, including meaning or pronunciation, etc.); storing a representation of the user's learning progress based on the knowledge of the Chinese character ([0093] to [0096]: e.g. based on the user’s interaction with the Chinese character, the system determines whether the user has learnt the Chinese character; and thereby the system adjusts the user’s level; such as increasing the user’s level, etc. Thus, the system stores a representation of the user's learning progress based on the knowledge of the Chinese character); accessing the representation of the user's learning progress; and providing recommendations of what the user should learn next based on the user's learning progress ([0118], [0119]: e.g. the subsequent Chinese character to be learned depends on the skill level of the user, wherein: (i) a more difficult Chinese character is presented when  the user’s level is high, and (ii) a less difficult Chinese character is presented when the user’s level is low. Thus, the system accesses the representation of the user's learning progress; and thereby provides recommendations of what the user should learn next based on the user's learning progress).
	Although Kim does not explicitly describe the script symbol as an oracle bone script symbol, an oracle bone script is a well-known ancient script, i.e. an ancestor of modern Chinese characters engraved on oracle bones (animal bones).  
	Moreover, given Kim’s teaching regarding the association of a Chinese character with a relevant graphical element ([0121], [0122], [0128]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s system; for example, by incorporating one or more ancient scripts (e.g. oracle bone script) that relate to one or more of the Chinese characters; and wherein the system further presents to the user the Chinese character along with at least one ancient script symbol that corresponds to the character, etc.,  in order to help the user easily recognize the evolution that the Chinese script has undergone since its earliest form, so that the user would have a better chance to appreciate the meaning that the character represents.         
	Kim does not explicitly describe testing the user about their knowledge of the Chinese character.
	However, Edge discloses a system for teaching a user a Chinese Character, wherein the system presents a test for evaluating the user’s knowledge regarding the Chinese character; and wherein the system further generates, based on the user’s response to the test, a score that indicates the user’s knowledge ([0084] to [0089]; also see FIG 5).  

Kim in view of Edge; for example, by incorporating an algorithm that further presents one or more test materials to the user when the user completes studying the Chinese character; wherein the system also generates, based on the user’s response to the test, a score that more accurately indicates the user’s knowledge level; and wherein the system further uses the score to select one or more learning materials that are more consistent with the user’s skill level, etc., and thereby further improving the accuracy of the system.   
	Kim in view of Edge teaches the claimed limitations as discussed above. Kim further teaches: 
	Regarding claim 10, wherein the user's knowledge is based on many Chinese characters ([0058], [0106], [0109], [0119]: e.g. the user learns many Chinese characters; and therefore, the user’s knowledge is already based on many Chinese characters); 
Regarding claim 11, wherein the recommendations are based on Chinese characters relating to the same beacon ([0109] to [0114]: e.g. after the user has studied the Chinese character, the system selects a subsequent Chinese character to be learned; and wherein the subsequent character has one or more components that is similar to that of the character that the user has learned. In this regard, beacon is construed as a component(s) that makes the Chinese character. Thus, the recommendations are based on Chinese characters relating to the same beacon);
Regarding claim 12, wherein recommendations are based on other Chinese characters that are related to the same script symbol as the Chinese character (see [0109] to [0114]: e.g. the system selects a subsequent Chinese character to be learned; and wherein the subsequent character has one or more components that is similar to that of the character that the user has learned. Furthermore, given the discussion per claim 9, the modified system already relates each of the one or more Chinese characters to a corresponding oracle bone script symbol. Thus, the recommendations are based on other Chinese characters that are related to the same script symbol as the Chinese character).
●	Claims 13-20 are rejected under 35 U.S.C.103 as being unpatentable over Edge 2014/0134576 in view of Qu 2012/0164607.
	Regarding claim 13, Edge teaches the following claimed limitations: a non-transitory computer readable medium having program instructions stored thereon for causing a computer to perform the method ([0026], [0028]: e.g. a computer system for language learning, wherein the system comprises one or more computing devices), comprising: generating a list of Chinese characters to be learned for a user, having a user profile stored on a server computer, the generating of the list based on a set of parameters associated with the user profile, the list of Chinese characters being chosen from a database of Chinese characters ([0025], [0048] to [0051], [0056], [0057]: e.g. the system creates a language model, which specifies language items; and the system also creates a learner’s model based on the learner’s profile that involves various parameters—such as the user’s skill, the user’s interest, etc., and wherein the system selects to the learner—based on the learner’s model—one more language items from the language model. In this regard, the language items involve one or more Chinese characters [i.e.  list of Chinese characters); transmitting by a server computer the Chinese characters from the list of Chinese characters; determining the user's progress of learning the Chinese characters ([0029], [0037], [0077], [0082], [0086]: e.g. the system is already implemented as a web-based system; and this indicates that the learner’s computing device communicates with at least an online server. Accordingly, the server transmits Chinese characters from the list created above; wherein the characters are presented as part of a flashcard game; also see FIG 5. Moreover, based on the learner’s response during the game, the system determines the learner’s progress as applied to the Chinese characters); receiving by the server computer an indication of the user's progress of learning of the Chinese characters and updating the set of parameters associated with the user profile based on the indication of the user's progress of learning the Chinese characters ([0060], [0086] to [0089]: e.g. based on the learner’s performance in the game above, the system generates a score that indicates the learner’s progress. The system also updates the learner’s model, which correspond to the learner’s profile, since the system normally updates the learner’s model based on the learner’s performance in the game; see [0060]).
	Edge does not explicitly describe that the data transmitted above is the morphological decompositions and beacons of the Chinese characters.
	However, Qu discloses a system for Chinese learning, wherein the system generates morphological decompositions and beacons of the Chinese characters ([0173], [0174], [0186]; also FIGs 10F, 11A: e.g. the system presents, as applied to teach of the one or more of the Chinese characters, (i) the store orders to form the character, the components that construct the character, etc. In this regard, the components correspond to the beacons of the Chinese characters).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Edge in view of Qu; for example, by incorporating one or more additional learning/testing materials as applied to each of the one or more Chinese characters; such as a learning/testing material that illustrates the components of the 
	Edge in view of Qu teaches the claimed limitations as discussed above. Edge further teaches: 
	Regarding claim 14, generating a new list of Chinese characters based on the updated set of parameters ([0025], [0060], [0061]: e.g. the system updates—based on the learner’s performance in the game—the learner’s model, which involves parameters [skill, interest, etc.]; and thereby the system suggests new flashcard [i.e. new list of Chinese characters]);
	Regarding claim 15, wherein at least one of the parameters is a user learning intention parameter ([0008], [0014], [0025]: e.g. the learner’s model already involves various parameters related to the learner; such as, the learner’s skill, the learner’s interest, etc.. Accordingly, the parameter that indicates the user’s interest correspond to the user learning intention parameter); 
Regarding claim 16, wherein the user learning intention parameter dictates a set of Chinese characters to be learned ([0025], [0047], [0050]: e.g. the system generates the language items, i.e. Chinese characters, based on the parameters in the learner’s model; and the parameters involve the learner’s interest [i.e. the intention parameter]. Accordingly, the user learning intention parameter dictates a set of Chinese characters to be learned); 
Regarding each of claims 17-20, Edge in view of Qu teaches the claimed limitations as discussed above per claim 15. 
Edge does not explicitly indicate that “the user’s learning intention includes preparing for daily conversation” (per claim 17); “the user learning intention include preparing for a Chinese language test” (per claim 18); “the user learning intention include learning for early childhood language acquisition” (per claim 19); and “the user learning intention include learning for use in business” (per claim 20).
However, each of the above limitations is merely describing an exemplary interest of the user. Edge already collects the learner’s interest to establish the learner’s model (see [0025]). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Edge’s system; for example, by providing an option to the learner to specify one or more specific interests (e.g. preparing for a job that requires fluency in Chinese language; preparing for a college exam; preparing for trip overseas; preparing for daily conversation, etc.), so that the system further personalizes the training materials based on one or more of the specific interests of the learner. 






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715